DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendment to the claims have been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“waste heat recovery unit” in claim 7
“an inlet air chilling apparatus” in claim 8.
“mechanical refrigeration system” in claim 8.
“mechanical refrigeration system” in claim 9.
“heat rejection system” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen et al. (US 20130145794), hereinafter referred to as Rasmussen.

Re claims 6 and 16, Rasmussen teaches (Fig 1-12) a drive system for liquefied natural gas (see abstract, “liquefied natural gas”) refrigeration compressors in a LNG production train (Fig 6-7), comprising:
a standardized single compression string (e.g. 704) consisting of
a multi-shaft gas turbine (708) with an output shaft operating a speed below 4,000 rpm (e.g. ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”), and
602A), each of the compressor bodies being applied to one or more refrigeration compressors (614, 618, 622) employed in one or more refrigerant cycles (e.g. 604);
wherein the standardized single compression string is designed for a range of feed gas composition, ambient temperature and other site conditions (intended use, further as explained in ¶ 69, “As the ambient temperature increases and the power demand from the local grid increases, the power available for electric motor driven compression systems decreases” implicit that the selection of gas is made prior; further see ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”; the examiner notes that those turbines are standardized systems design for a range of feed gas composition); 
wherein the multi-shaft gas turbine comprises a large scale multi-shaft gas turbine having a maximum power output larger than 70 MW (¶ 69, “Frame 9E (rated at about 126 MW)”);
wherein the standardized single compression string is a first standardized single compression string (704), and further comprising one or more additional standardized single compression strings (see strings in 712) identical to the first standardized single compression string (e.g. see Fig 7 and ¶ 81); wherein they are coupled to the refrigerant heat exchanger system (624) and to the heat rejection system (606), to thereby produce a single LNG production train (e.g. 662) capable of producing LNG.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 13, Rasmussen teaches (Fig 1-15), a drive system for liquefied natural gas (see abstract, “liquefied natural gas”) refrigeration compressors in a LNG production train (Fig 6-7), comprising:
a standardized single compression string (e.g. 704) consisting of
708) with an output shaft operating a speed below 4,000 rpm (e.g. ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”), and
no more than three standardized compressor bodies (602A), each of the compressor bodies being applied to one or more refrigeration compressors (614, 618, 622) employed in one or more refrigerant cycles (e.g. 604);
wherein the standardized single compression string is designed for a range of feed gas composition, ambient temperature and other site conditions (intended use, further as explained in ¶ 69, “As the ambient temperature increases and the power demand from the local grid increases, the power available for electric motor driven compression systems decreases” implicit that the selection of gas is made prior; further see ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”; the examiner notes that those turbines are standardized systems design for a range of feed gas composition); 
wherein the multi-shaft gas turbine comprises a large scale multi-shaft gas turbine having a maximum power output larger than 70 MW (¶ 69, “Frame 9E (rated at about 126 MW)”);
wherein the drive system has no helper driver (¶ 88, “Although there is no continuous-duty starter/helper motor”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 17, Rasmussen teaches (Fig 1-15), a drive system for liquefied natural gas (see abstract, “liquefied natural gas”) refrigeration compressors in a LNG production train (Fig 6-7), comprising:
a standardized single compression string (e.g. 704) consisting of
a multi-shaft gas turbine (708) with an output shaft operating a speed below 4,000 rpm (e.g. ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”), and
no more than three standardized compressor bodies (602A), each of the compressor bodies being applied to one or more refrigeration compressors (614, 618, 622) employed in one or more refrigerant cycles (e.g. 604);
wherein the standardized single compression string is designed for a range of feed gas composition, ambient temperature and other site conditions (intended use, further as explained in ¶ 69, “As the ambient temperature increases and the power demand from the local grid increases, the power available for electric motor driven compression systems decreases” implicit that the selection of gas is made prior; further see ¶ 79, “The gas turbine 708 may be a Frame 6 (rated at about 42 MW), LM6000 (rated at about 42 MW), Frame 7 (rated at about 63 MW), or a Frame 9E (rated at about 126 MW)”; the examiner notes that those turbines are standardized systems design for a range of feed gas composition); 
wherein the multi-shaft gas turbine comprises a large scale multi-shaft gas turbine having a maximum power output larger than 70 MW (¶ 69, “Frame 9E (rated at about 126 MW)”);
wherein the first standardized single compression string and the one or more additional standardized single compression strings combine to produce LNG at a rate of at least 3.2 million tons per annum (see ¶ 57).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 10, 12-14, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liskow et al. (US 20100293967), hereinafter referred to as Liskow, in further view of LMS100 (see NPL).

Re claim 1, Liskow teaches (Fig 1-6) a drive system for liquefied natural gas (see ¶ 34, “is liquefied natural gas”) refrigeration compressors in a LNG production train (Fig 15), comprising:
a standardized single compression string (e.g. 11) consisting of
a multi-shaft gas turbine (14) with an output shaft operating a speed below 4,000 rpm (e.g. ¶ 33, “the aeroderivative gas turbine 14 at a rotational speed ranging from about 2,000 rpm to about 4,000 rpm”), and
no more than three standardized compressor bodies (12 and 160), each of the compressor bodies being applied to one or more refrigeration compressors (12 and 160) employed in one or more refrigerant cycles (e.g. 38 and 176);
wherein the standardized single compression string is designed for a range of feed gas composition, ambient temperature and other site conditions (intended use, further as explained in ¶ 41, “a low speed power turbine (LSPT) with six (6) expansion stages, would offer more shaft power over a range of ambient temperatures” implicit that the selection of gas is made prior; further see ¶ 41, “LM2500+G4 LSPT aeroderivative gas turbine”; the examiner notes that the LM2500 is a standardized system design for a range of feed gas composition).
Liskow teaches the string is a LM2500 which provide a maximum power of 34MW. 

However, LMS100 also operates at low RPM (i.e. less than 4000 rpm) and produces a maximum output power of 117MW. 
Therefore at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified the system of Liskow and use the LMS100 instead of the LM2500 in order to increase the maximum power output.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 2 and 18, Liskow teaches (Fig 1-15), the drive system of claim 1, wherein the multi-shaft gas turbine has an inherent speed turndown range that is configured to:
start the one or more refrigeration compressors from rest (implicit see first step in Fig 10),
bring the one or more refrigeration compressors up to an operating rotational speed (e.g. ¶ 38, “is directly driven by the aeroderivative gas turbine 14 so that the shaft 58 rotates in place about the axis 22 at a rotational speed ranging from about 2,000 rpm to about 4,000 rpm. In an exemplary embodiment, during the step 126, the shaft 58 of the compressor 12 is directly driven by the aeroderivative gas turbine 14 so that the shaft 58 rotates in place about the axis 22 at a rotational speed of about 3,600 rpm”),
and adjust compressor operating points to maximize efficiency of the LNG production train (see Fig 12, where the power is varied thus the compressor operating points is varied to have a more efficient system),
without assistance from electrical motors (the power is derived from the turbine).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, 

Re claim 3, Liskow teaches (Fig 1-15), the drive system of claim 1, wherein the drive system has no gear box (see ¶ 40, “Since the shaft 56 directly drives the shaft 58 of the compressor 12 in the step 126, no speed-changing devices, such as, for example, gearboxes”).

Re claims 7 and 19, Liskow teaches (Fig 1-15), the drive system of claim 1, further comprising a waste heat recovery unit (see ¶ 51, “one or more waste heat recovery cycles and/or systems are operably coupled to the aeroderivative gas turbine 14”) that extracts heat from exhaust gases of the multi-shaft gas turbine, thereby increasing overall energy efficiency of the LNG production train (implicit result of the structure).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 12, Liskow teaches (Fig 1-15), the drive system of claim 1, wherein the refrigeration compressor is a centrifugal compressor or an axial compressor (see ¶ 33, “the compressor 12 is, includes, or is at least a part of, a centrifugal compressor”).

Re claim 13, Liskow teaches (Fig 1-15), the drive system of claim 1, wherein the drive system has no helper driver (e.g. ¶ 40, “no speed-changing devices, such as, for example, gearboxes, gearing and/or similar mechanisms, are necessary for the shaft 56 to drive the shaft 58”).

Re claim 15, Liskow teaches (Fig 1-15), the method of claim 14. Liskow does not explicitly teach the limitation of further comprising forming one or more additional LNG production trains identical to the first LNG production train, to thereby produce LNG. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liskow, as applied to claim 1 above, in view of Beeby et al. (US 20100326133), hereinafter referred to as Beeby.

Re claim 4, Liskow teaches (Fig 1-15), the drive system of claim 1. Liskow does not explicitly teach the limitation of wherein the drive system includes a starter motor having a maximum power output of 5 MW.
However, Beeby teaches a drive system for a cryogenic system comprising a compressor powered by a turbine and a started motor having a maximum power output (e.g. ¶ 149, “first refrigerant compressor 30 is driven by a suitable motor, for example a gas turbine 35, which is provided with a helper motor 36 for start-up”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liskow and integrated a starter motor having a maximum power output, as taught by Beeby, in order to provide a motor for helping the turbine while startup.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the maximum power output at 5 MW, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)

Re claim 5, Liskow teaches (Fig 1-15), the drive system of claim 1, wherein the one or more refrigerant cycles include a dual refrigerant cycle (see Fig 15). Liskow does not explicitly teach the limitation of the refrigerant being a mixed refrigerant.
e.g. ¶ 131, “The refrigerant recirculation circuit may circulate a single component refrigerant, such as methane, ethane, propane, or nitrogen; or a multi-component mixed refrigerant, sometimes referred to simply as mixed refrigerant (MR)”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liskow and integrated a starter motor having a maximum power output, as taught by Beeby, in order to provide a higher figure of merit and thus less energy consumption and improved heat transfer properties and thus smaller and less costly heat exchangers and lower system operating pressures that may also result in less expensive equipment (as known in the art).

Claim(s) 8-9, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liskow, as applied to claim 1 above, in view of Tanaeva et al. (US 20130074511), hereinafter referred to as Tanaeva.

Re claims 8 and 20, Liskow teaches (Fig 1-15), the drive system of claim 1. Liskow does not explicitly teach the limitation of further comprising an inlet air chilling apparatus configured to chill air entering an inlet of the multi-shaft gas turbine, thereby maximizing natural gas throughput and/or efficiency of the LNG production train, and wherein the inlet air chilling apparatus comprises a mechanical refrigeration system that is independent of the standardized single compression string.
However, Tanaeva teaches a drive system for a cryogenic system comprising an inlet air chilling apparatus (40) configured to chill air entering an inlet of a multi-shaft gas turbine (80), thereby maximizing natural gas throughput and/or efficiency of the LNG production train (implicit intended result), and wherein the inlet air chilling apparatus comprises a mechanical refrigeration system (20 in Fig 2B) that is independent of a standardized single compression string (e.g. 10 in Fig 2B). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liskow and integrated an inlet air chilling apparatus configured to chill air entering an inlet of the multi-shaft gas turbine, thereby maximizing natural gas throughput and/or efficiency of the LNG production train, and wherein the inlet air chilling apparatus comprises a mechanical refrigeration system that is independent of see Tanaeva ¶ 6).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 9, Liskow, as modified, teaches the drive system of claim 8. Tanaeva further teaches the limitation of wherein the inlet air chilling apparatus comprises a mechanical refrigeration system that is integrated with the standardized single compression string, wherein the air entering the inlet of the multi-shaft gas turbine is chilled using refrigerant compressed by one or more of the refrigeration compressors of the standardized single compression string (e.g. 110 in Fig 3 compresses refrigerant that indirectly chills the air on 40). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liskow and integrated wherein the inlet air chilling apparatus comprises a mechanical refrigeration system that is integrated with the standardized single compression string, wherein the air entering the inlet of the multi-shaft gas turbine is chilled using refrigerant compressed by one or more of the refrigeration compressors of the standardized single compression string, as taught by Tanaeva, in order to improve the operation of the gas turbine (see Tanaeva ¶ 6).

Re claim 11, Liskow teaches (Fig 1-15), the drive system of claim 1. Liskow does not explicitly teach the limitation of wherein the multi-shaft gas turbine comprises a gas turbine with a free power turbine.
However, Tanaeva teaches a drive system for a cryogenic system comprising a gas turbine with a free power turbine (e.g. ¶ 50, “The PT rotor/stator assembly is connected to the power turbine shaft assembly forming a free PT which is aerodynamically coupled to the Supercore”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liskow and integrated wherein the multi-shaft gas turbine comprises a gas turbine with a free power turbine, as taught by Tanaeva, in order to improve the operation of the gas turbine (see Tanaeva ¶ 6).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant’s argument with respect to previous claim 10 now incorporated into claim 1, at pages 8-10, that “Applicants respectfully disagree. In direct contrast to claim 10 (now incorporated in claim 1), Liskow teaches that the power turbine of its disclosed aeroderivative turbine has a power rating of less than about 55,000 horsepower [41 MW], or less than about 50,000 horsepower [37 MW], See Liskow at paragraph [0031]; see also paragraphs [0052]-[0053]; claim 2; and claim 5. Therefore, as previously noted by the Applicants, one of ordinary skill in the art would not consider Liskow as disclosing or suggesting an output power much higher than the 34 megawatts of the LM2500, let alone Applicants’ claimed 70+ megawatts. Rather, to the contrary, one of ordinary skill in the art would be moti vated by Liskow to select a turbine having an output power of less than about 41 MW. Moreover, Liskow discloses that the aeroderivative turbine ‘’has a relatively low weight,” preferably “from about 7,845 lbs to about 10,880 lbs.” See Liskow at paragraph [0032], Accordingly, contrary7 to the Office’s suggestion, Applicants respectfully submit that the person of ordinary skill in the art would not have modified the system of Liskow to use the LMS100 (having a power rating well greater than 41 MW and which includes components based on heavy-duty frame turbines in addition to those of lighter aerodervative gas turbines) instead of the LM2500. To the contrary, Applicants respectfully submit that Liskow' would lead one of ordinary7 skill in the art away from such a substitution”. This argument has not been found persuasive. 
First, the addition of LMS100 would not make the prior arts device inoperable nor would change the principle of operation (ie. the speed will still be a low speed power turbine) [see e.g. claim 1, where the scope of the claim intents to encompass low speed power turbines]. Second, there is no mention on the prior art disclosure that the modification is undesirable; the Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. Id. at 1382, 83 USPQ2d at 1752. Finally, the prior art mere disclosures of alternate embodiments does not discredit the combination as set forth; "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Liskow actually states in ¶ 32, that in an exemplary embodiment, the aeroderivative gas turbine 14 is another type of commercially available aeroderivative gas turbine. Thus, Liskow is open to the use of a turbine such as LMS100 and does not discredit the combination set forth. Therefore, applicant’s argument has not been found persuasive. (see MPEP  2143 and 2145)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        02/27/2021